

115 HR 7039 IH: To designate the facility of the United States Postal Service located at 200 Israel Road Southeast in Tumwater, Washington, as the “Eva G. Hewitt Post Office”.
U.S. House of Representatives
2018-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7039IN THE HOUSE OF REPRESENTATIVESOctober 5, 2018Mr. Heck (for himself, Ms. DelBene, Mr. Larsen of Washington, Mr. Kilmer, Ms. Jayapal, Mr. Reichert, Mr. Smith of Washington, and Mr. Newhouse) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo designate the facility of the United States Postal Service located at 200 Israel Road Southeast
			 in Tumwater, Washington, as the Eva G. Hewitt Post Office.
	
		1.Eva G. Hewitt Post Office
 (a)DesignationThe facility of the United States Postal Service located at 200 Israel Road Southeast in Tumwater, Washington, shall be known and designated as the Eva G. Hewitt Post Office.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Eva G. Hewitt Post Office.
			